Per Curiam.
An action in conversion for damages for unlawful repossession of the automobile of plaintiff’s assignor is not one to recover possession of a specific chattel or chattels as provided in *599rule 113 of the Rules of Civil Practice, subdivision 5, so as to warrant the granting of a motion for summary judgment brought under this and rule 114 of the Rules of Civil Practice.
Judgment and order reversed, with ten dollars costs to appellant to abide the event, and motion denied.
All concur; present, Hammer, Callahan and Shientag, JJ.